


Exhibit 10.1
GRANITE CONSTRUCTION INCORPORATED
2012 EQUITY INCENTIVE PLAN
Adopted by the Board of Directors March 30, 2012
Approved by Stockholders May 23, 2012


SECTION 1.
ESTABLISHMENT, PURPOSE, AND TERM OF PLAN



1.1Establishment. The Granite Construction Incorporated 2012 Equity Incentive
Plan is established as of January 1, 2012.


1.2Purpose. The purpose of the Plan is to advance the interests of the Company
by attracting and retaining talented and creative Employees, Directors and
Consultants and to compete in the marketplace, deliver consistent financial
performance and grow shareholder value. The Plan seeks to achieve this purpose
by providing for Awards in the form of Options, Restricted Stock, Restricted
Stock Units, Performance Shares and Performance Units and by providing for
payments in the form of shares of Stock or cash.


1.3Term of Plan. The Plan shall remain in effect until the earliest of (a) its
termination by the Committee pursuant to Section 14, (b) the date on which all
of the shares of Stock available for issuance under the Plan have been issued
and all restrictions on such shares under the terms of the Plan and the
agreements evidencing Awards granted under the Plan have lapsed or (c) the date
ten (10) years from the Effective Date.


SECTION 2.
DEFINITIONS AND CONSTRUCTION



2.1Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:


(a)“Affiliate” means, at the time of determination, any Parent Corporation or
Subsidiary Corporation.


(b)“Award” means any Option, Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or Other Stock-Based Award granted under the
Plan.


(c)“Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant. An Award Agreement may be an “Option Agreement,” a
“Restricted Stock Agreement,” a “Restricted Stock Unit Agreement,” a
“Performance Share Agreement,” a “Performance Unit Agreement” or an “Other
Stock-Based Award Agreement.”


(d)“Board” means the Board of Directors of the Company.


(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Stock subject to the Plan or subject to any
Award after the Effective Date without the receipt of consideration by the
Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or any similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.



1

--------------------------------------------------------------------------------




(f)“Cause” means, unless otherwise defined in the Participant’s Award Agreement,
employment contract or service contract, any of the following: (i) the
Participant’s theft, dishonesty, or falsification of any Participating Company
documents or records; (ii) the Participant’s repeated failure to report to work
during normal hours, other than for customarily excused absences for personal
illness or other reasonable cause; (iii) the Participant’s conviction (including
any plea of guilty or nolo contendere) of theft or felony; (iv) the
Participant’s wrongful disclosure of a Participating Company’s trade secrets or
other proprietary information; (v) any other dishonest or intentional action by
the Participant which has a detrimental effect on a Participating Company; or
(vi) the Participant’s habitual and repeated nonperformance of the Participant’s
duties.


(g)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(h)“Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.


(i)“Company” means Granite Construction Incorporated, a Delaware corporation, or
any successor corporation thereto.


(j)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.


(k)“Covered Employee” will have the meaning provided in Section 162(m)(3) of the
Code.


(l)“Director” means a member of the Board.


(m)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Committee on the
basis of such medical evidence as the Committee deems warranted under the
circumstances.


(n)“Dividend Equivalent” means a credit, made at the discretion of the Committee
or as otherwise provided by the Plan, to the account of a Participant in an
amount equal to the cash dividends paid on one share of Stock for each share of
Stock represented by an Award held by such Participant.

2

--------------------------------------------------------------------------------




(o)“Effective Date” means January 1, 2012.


(p)“Employee” means any person treated as an employee (including an officer or a
Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the Plan as of the time of
the Company’s determination, all such determinations by the Company shall be
final, binding and conclusive, notwithstanding that the Company or any court of
law or governmental agency subsequently makes a contrary determination.


(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(r)“Fair Market Value” means, as of any relevant date, the closing sale price of
a share of Stock (or the mean of the closing bid and asked prices if the Stock
is so quoted instead) on the date of determination on the New York Stock
Exchange or such other national or regional securities exchange or market system
constituting the primary market for the Stock, as reported in a source as the
Company deems reliable. If the date of determination does not fall on a day on
which the Stock has traded on such securities exchange or market system, the
date on which the Fair Market Value shall be established shall be the last day
on which the Stock was so traded prior to the date of determination. If, on the
date of determination, there is no public market for the Stock, the Fair Market
Value of a share of Stock shall be as determined by the Committee in compliance
with Code Section 422 and Code Section 409A.


(s)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.


(t)“Insider” means an officer, a Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.


(u) “Non-Employee Director” means a Director who is not an Employee.


(v)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.


(w)“Option” means the right to purchase Stock at a stated price for a specified
period of time pursuant to the terms and conditions of the Plan. An Option may
be either an Incentive Stock Option or a Nonstatutory Stock Option.


(x)“Other Stock-Based Award” means an award, other than an Option, Restricted
Stock, Restricted Stock Units, Performance Shares or Performance Units, based in
whole or in part by reference to the Stock and payable in Stock or cash.

3

--------------------------------------------------------------------------------




(y)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.


(z)“Participant” means any eligible person who has been granted one or more
Awards.


(aa)“Participating Company” means the Company or any Affiliate.


(bb)“Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.


(cc)“Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3.


(dd)“Performance Measure” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or a combination of, the following as
determined by the Board:
•
Revenue
•
Economic value added
•
Return on equity
•
Operating income
•
Pre-tax profit
•
Net income
•
Adjusted operating income
•
Net asset value
•
Gross income
•
Gross margin
•
Economic profit
•
Overhead
•
Operating margin
•
Return on assets
•
Net operating assets
•
Earnings per share
•
Return on net assets
•
Backlog
•
Return on capital
•
Return on invested capital
•
Return on stockholder equity
•
Gross profit margin
•
Total shareholder return
•
Earnings before income taxes
•
Net operating profits after taxes
•
Sales, general and administrative costs
•
Cost of capital and weighted average cost of capital
•
Safety incident rate (including total injury incident rate, OSHA recordable
injury rate and lost time injury rate)
•
Earnings before income tax, depreciation and amortization (EBITDA)
•
Cash flow and operating cash flow
•
Sale of underperforming assets
•
Company new work booked
•
Cost reduction key performance indicators
•
To the extent that an Award is not intended to comply with Section 162(m), other
measures of performance selected by the Committee
 
 
 
 



(ee)“Performance Period” means a period established by the Committee pursuant to
Section 9.3 at the end of which one or more Performance Goals are to be
measured.



4

--------------------------------------------------------------------------------




(ff)“Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to the terms and conditions of Section 9 to receive a
payment equal to the value of a Performance Share, as determined by the
Committee, based on performance.


(gg)“Performance Unit” means a bookkeeping entry representing a right granted to
a Participant pursuant to the terms and conditions of Section 9 to receive a
payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.


(hh)“Restricted Stock” means Stock granted to a Participant pursuant to the
terms and conditions of Section 7.


(ii)“Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 8 to receive a share of Stock on a
date determined in accordance with the provisions of Section 8 and the
Participant’s Award Agreement.


(jj)“Restriction Period” means the period established in accordance with Section
7.3 of the Plan during which shares subject to a Restricted Stock Award are
subject to Vesting Conditions.


(kk)“Retirement” means (i) with respect to an Employee, termination of
employment after attaining the age of 62 and after at least ten (10) years of
Service or after attaining the age of 65 and after at least five (5) years of
Service, and (ii) with respect to a Non-Employee Director, resignation from
Service on the Board after attaining the age of 55 and after at least ten years
of Service on the Board.


(ll)“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.


(mm)“Section 162(m)” means Section 162(m) of the Code.


(nn)“Securities Act” means the Securities Act of 1933, as amended.


(oo)“Service” means a Participant’s employment or service with the Participating
Company Group, whether as an Employee, Consultant or Director. A Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service;
provided, however, that if the Participating Company for which the Participant
is rendering Service ceases to qualify as an Affiliate, as determined by the
Committee, in its sole discretion, such Participant’s Service will be considered
to have terminated on the date such Participating Company ceases to qualify as
an Affiliate. Furthermore, a Participant’s Service shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
bona fide leave of absence approved by the Company; provided, however, that if
any such leave exceeds ninety (90) days, on the first day immediately following
such ninety- (90-) day period any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and instead shall be
treated thereafter as a Nonstatutory Stock Option unless the Participant’s right
to return to Service with the Participating Company Group is guaranteed by
statute or contract. Notwithstanding the foregoing, unless otherwise designated
by the Company or required by law, a leave of absence shall not be treated as
Service for purposes of determining vesting under the Participant’s Award
Agreement. A Participant’s Service shall be deemed to have terminated either
upon an actual termination of Service or upon the corporation for which the
Participant performs Service ceasing to be a Participating Company. Subject to
the foregoing, the Company, in its discretion, shall determine whether a
Participant’s Service has terminated and the effective date of such termination.
In addition, to the extent required for exemption from or compliance with
Section 409A of the Code, the determination of whether there has been a
termination of Service will be made, and such term will be construed, in a
manner that is consistent with the definition of “separation from service” as
defined under Treasury Regulation Section 1.409A-1(h) (without regard to any
alternative definition thereunder).



5

--------------------------------------------------------------------------------




(pp)“Stock” means the Common Stock of the Company, as adjusted from time to time
in accordance with Section 5.3.


(qq)“Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.


(rr)“Tax-Related Items” means federal, state and local taxes required by law to
be withheld and any employer tax liability shifted to a Participant.


(ss)“Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company within the meaning of Section 422(b)(6) of the Code.


(tt)“Vesting Conditions” mean those conditions established in accordance with
Section 7.3 or Section 8.3 of the Plan prior to the satisfaction of which shares
or share equivalents subject to a Restricted Stock Award or Restricted Stock
Unit Award, respectively, remain subject to forfeiture or a repurchase option in
favor of the Company upon the Participant’s termination of Service.


2.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, words in the masculine gender,
when used in the Plan shall include the feminine gender, the singular shall
include the plural, and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


SECTION 3.
ELIGIBILITY AND AWARD LIMITATIONS



3.1Persons Eligible for Incentive Stock Options. Incentive Stock Options may be
granted only to Employees of the Company or Parent Corporation or Subsidiary
Corporation.


3.2Persons Eligible for Other Awards. Awards other than Incentive Stock Options
may be granted to Employees, Consultants and Directors. Eligible persons may be
granted more than one (1) Award.


3.3Section 162(m) Award Limits. The following limitations shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).


(a)Stock Options. Subject to adjustment as provided in Section 5.3, no
Participant shall be granted one or more Options within any fiscal year of the
Company which in the aggregate are for the purchase of more than five hundred
thousand (500,000) shares. An Option which is canceled in the same fiscal year
of the Company in which it was granted shall continue to be counted against the
limits described in this subsection for such period.



6

--------------------------------------------------------------------------------




(b)Restricted Stock. Subject to adjustment as provided in Section 5.3, no
Participant may be granted within any fiscal year of the Company more than two
hundred fifty thousand (250,000) shares of Restricted Stock, provided that such
limit shall apply only to Awards of Restricted Stock which are granted or
subject to Vesting Conditions based upon the attainment of Performance Goals.


(c)Restricted Stock Units. Subject to adjustment as provided in Section 5.3, no
Participant shall be granted within any fiscal year of the Company more than two
hundred fifty thousand (250,000) Restricted Stock Units; provided, however, that
the Company may make an additional one-time grant to any newly-hired Participant
of one hundred thousand (100,000) Restricted Stock Units; and provided further,
however, that such limit shall apply only to Awards of Restricted Stock Units
which are granted or subject to Vesting Conditions based upon the attainment of
Performance Goals.


(d)Performance Shares and Performance Units. Subject to adjustment as provided
in Section 5.3, no Participant may be granted (i) Performance Shares which could
result in such Participant receiving more than two hundred fifty thousand
(250,000) shares of Stock for each full fiscal year of the Company contained in
the Performance Period for such Award, or (ii) Performance Units which could
result in such Participant receiving more than three million dollars
($3,000,000) in cash or shares of Common Stock having an equivalent value, for
each full fiscal year of the Company contained in the Performance Period for
such Award.


(e)    Other Stock-Based Awards.    Subject to adjustment as provided in Section
5.3, no Participant shall be granted within any fiscal year of the Company an
Other Stock-Based Award which could result in such Participant receiving more
than two hundred fifty thousand (250,000) shares of Stock, provided that such
limit shall apply only to Other Stock-Based Awards which are granted or subject
to Vesting Conditions based upon the attainment of Performance Goals.
3.4Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 5.3, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed one million (1,000,000) shares. The
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to all Awards other than Incentive Stock Options shall be the number of
shares determined in accordance with Section 5.1, subject to adjustment as
provided in Section 5.2 and Section 5.3.


SECTION 4.
ADMINISTRATION



4.1Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final, binding and
conclusive for all purposes and upon all persons whomsoever.


4.2Authority of Officers. Any officer of a Participating Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation, determination or election. In
addition to the foregoing and to the extent consistent with applicable law, the
Board or the Committee may authorize one or more officers of the Company to
grant Awards to Employees and Consultants, provided that no such officer shall
have or obtain authority to grant Awards to himself or herself or to an Insider
or to a Covered Employee under Section 162(m). All references in the Plan to the
“Committee” shall be, as applicable, to the Committee or any other committee or
any officer to whom the Board or the Committee has delegated authority to
administer the Plan.



7

--------------------------------------------------------------------------------




4.3Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.


4.4Administration with Respect to Covered Employees. If the Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of Section
162(m) to approve the grant of any Award which might reasonably be anticipated
to result in the payment of employee remuneration that would otherwise exceed
the limit on employee remuneration deductible for income tax purposes pursuant
to Section 162(m).


4.5Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:


(a)
to determine the persons to whom, and the time or times at which, Awards shall
be granted and the number of shares of Stock or units to be subject to each
Award and the value of a unit;



(b)
to determine the type of Award granted and to designate Options as Incentive
Stock Options or Nonstatutory Stock Options;



(c)
to determine the Fair Market Value of shares of Stock or other property;



(d)
to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise price of any Option, (ii) the
method of payment for shares purchased upon the exercise of any Option, (iii)
the method for satisfaction of any Tax-Related Items withholding obligation
arising in connection with any Award, including by the withholding or delivery
of shares of stock, (iv) the timing, terms and conditions of the exercisability
or vesting of any Award or any shares acquired pursuant thereto, (v) the
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to the Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;



(e)
to determine whether an Award of Performance Shares or Performance Units will be
settled in shares of Stock, cash, or in any combination thereof;



(f)
to approve one or more forms of Award Agreement;



(g)
to amend, modify, extend, cancel or renew any Award or to waive any restrictions
or conditions applicable to any Award or any shares acquired pursuant thereto;




8

--------------------------------------------------------------------------------




(h)
to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;



(i)
to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of, or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and



(j)
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award Agreement and to make all other determinations and take such
other actions with respect to the Plan or any Award as the Committee may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.



4.6Option Repricing. Except as otherwise provided in Section 5.3, without the
affirmative vote of holders of a majority of the shares of Stock cast in person
or by proxy at a meeting of the stockholders of the Company at which a quorum
representing a majority of all outstanding shares of Stock is present or
represented by proxy, the Board shall not lower the exercise price of any
outstanding Option or, at a time when the exercise price of an Option exceeds
the Fair Market Value of the underlying Stock, settle, cancel or exchange any
outstanding Option in consideration for the grant of a new Award with a lower
exercise price or for a cash payment. This paragraph shall not be construed to
apply to “issuing or assuming a stock option in a transaction to which section
424(a) applies,” within the meaning of Section 424 of the Code.


SECTION 5.
STOCK SUBJECT TO PLAN



5.1Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 5.3, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be one million (1,000,000) shares, plus any shares of Stock
authorized for grants or subject to Awards under the Granite Construction
Incorporated Amended and Restated 1999 Equity Incentive Plan that are not issued
or delivered to a Participant for any reason, subject to adjustment as provided
in Section 5.3, and shall consist of authorized but unissued or reacquired
shares of Stock not reserved for any other purpose, or any combination thereof.
Determinations made in respect of the limitations set forth in this Section 5.1
shall be made in a manner consistent with the rules of the New York Stock
Exchange (or any other applicable stock exchange).


5.2Share Accounting. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company at the Participant’s
purchase price, the shares of Stock allocable to the terminated portion of such
Award or such forfeited or repurchased shares of Stock shall again be available
for issuance under the Plan. Shares of Stock shall not be deemed to have been
issued pursuant to the Plan (a) with respect to any portion of an Award that is
settled in cash or (b) to the extent such shares are withheld in satisfaction of
Tax-Related Items withholding obligations pursuant to Section 13. If the
exercise price of an Option is paid by tender to the Company, or attestation to
the ownership, of shares of Stock owned by the Participant, the number of shares
available for issuance under the Plan shall be reduced by the net number of
shares for which the Option is exercised.



9

--------------------------------------------------------------------------------




5.3Adjustment in Capitalization. In the event of a Capitalization Adjustment,
the Committee will appropriately and proportionately adjust: (i) the class(es)
and maximum number of securities subject to the Plan pursuant to Section 5.1,
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3.4, (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3.3, and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Awards. The Committee will make
such adjustments, and its determination will be final, binding and conclusive.


SECTION 6.
STOCK OPTIONS



6.1Grant of Options. Subject to the provisions of Sections 1.3, 3 and 5, Options
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. Each Option shall be evidenced by an Award
Agreement that shall specify the type of Option granted, the exercise price, the
duration of the Option, the number of shares of Stock to which the Option
pertains, and such other provisions as the Committee shall determine. No Option
or purported Option shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Options may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the terms and conditions set
forth in Sections 6.2 through 6.6 below.


6.2Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 409A of
the Code and Section 424(a) of the Code.


6.3Exercise Period. Options shall be exercisable at such time or times, or upon
such event or events, and subject to such terms, conditions, performance
criteria and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner shall be exercisable after the expiration of five (5) years
after the effective date of grant of such Option, and (c) no Option granted to a
prospective Employee or prospective Director may become exercisable prior to the
date on which such person commences Service. Subject to the foregoing, unless
otherwise specified by the Committee in the grant of an Option, any Option
granted hereunder shall have a term of ten (10) years from the effective date of
grant of the Option, unless earlier terminated in accordance with its
provisions.


6.4Payment of Exercise Price. The purchase price of Stock upon exercise of any
Option shall be paid in full by such methods as shall be permitted by the
Committee or as provided in a Participant’s Award Agreement, which need not be
the same for all Participants, and subject to the following:


(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made


(i)in cash, by check, or cash equivalent,



10

--------------------------------------------------------------------------------




(ii)by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price,


(iii)by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
“Cashless Exercise”),


(iv)if an option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Stock issuable
upon exercise by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate exercise price; provided, however, that the
Company will accept a cash or other payment from the Participant to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued. Shares of Stock will no
longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
Tax-Related Items withholding obligations,


(v)in any other form of legal consideration that may be acceptable to the
Committee and specified in the applicable Award Agreement, or


(vi)by any combination thereof.


The Committee may at any time or from time to time grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
The proceeds from payment of the Option exercise prices shall be added to the
general funds of the Company and shall be used for general corporate purposes.
(b)Limitations on Forms of Consideration.


(i)Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (and not used for another Option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.


(ii)Cashless Exercise. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.


6.5Effect of Termination of Service.


(a)Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:



11

--------------------------------------------------------------------------------




(i)Death or Disability. If the Participant’s Service is terminated by reason of
the death or Disability of the Participant, the Option, to the extent
unexercised and exercisable on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative or other person who acquired the right to exercise the
Option by reason of the Participant’s death) at any time prior to the expiration
of six (6) months (or such longer period of time as determined by the Committee,
in its discretion) after the date on which the Participant’s Service terminated,
but in any event no later than the date of expiration of the Option’s term as
set forth in the Award Agreement evidencing such Option (the “Option Expiration
Date”). If an Option intended to be an Incentive Stock Option is exercised by a
Participant more than three (3) months following the Participant’s termination
of Service by reason of a Disability which is not a “permanent and total
disability” as defined in Section 22(e)(3) of the Code, such exercise will be
treated as the exercise of a Nonstatutory Stock Option to the extent required by
Section 422 of the Code. The Participant’s Service shall be deemed to have
terminated on account of death if the Participant dies within three (3) months
after the Participant’s termination of Service.


(ii)Retirement. If the Participant’s Service is terminated by reason of the
Retirement of the Participant, the Option may be exercised at such time (but in
any event no later than the Option Expiration Date) and in such amounts as shall
be determined by the Committee at the time of grant of the Option and set forth
in the Award Agreement.


(iii)Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable immediately upon such termination of
Service.


(iv)Other Termination of Service. If the Participant’s Service terminates for
any reason, except death, Disability, Retirement or Cause, the Option, to the
extent unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant within
thirty (30) days (or such longer period of time as determined by the Committee,
in its discretion) after the date on which the Participant’s Service terminated,
but in any event no later than the Option Expiration Date.


(b)Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.5(a) is prevented by the
provisions of Section 12.1 below regarding compliance with securities laws, the
Option shall remain exercisable until thirty (30) days after the date the
Participant is notified by the Company that the Option is exercisable, but in
any event no later than the Option Expiration Date.


(c)    Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than termination of Service for Cause, if a sale within the
applicable time periods set forth in Section 6.5(a) of shares acquired upon the
exercise of the Option would subject the Participant to suit under Section 16(b)
of the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Participant’s termination of
Service, or (iii) the Option Expiration Date.



12

--------------------------------------------------------------------------------




6.6Transferability of Options. During the lifetime of the Participant, an Option
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. No Option shall be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to Form
S-8 Registration Statement under the Securities Act.


SECTION 7.
RESTRICTED STOCK



7.1Grant of Restricted Stock. Subject to the provisions of Section 1.3, 3 and 5,
Awards of Restricted Stock may be granted to Participants at any time and from
time to time as shall be determined by the Committee, including, without
limitation, upon the attainment of one or more Performance Goals as described in
Section 9.4. If either the grant of Restricted Stock or the lapsing of the
Restriction Period is to be contingent upon the attainment of one or more
Performance Goals, the Committee shall follow procedures substantially
equivalent to those set forth in Sections 9.3 through 9.5. Each grant of
Restricted Stock shall be evidenced by an Award Agreement that shall specify the
number of shares of Stock subject to and the other terms, conditions and
restrictions of such Award as the Committee shall determine. No Restricted Stock
Award or purported Restricted Stock Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Restricted Stock Awards may incorporate all or any
of the terms of the Plan by reference and shall comply with and be subject to
the terms and conditions set forth in Sections 7.2 through 7.6 below.


7.2Purchase Price. No monetary payment (other than applicable Tax-Related Items
withholding) shall be required as a condition of receiving shares of Restricted
Stock, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock subject to such Restricted Stock
Award.


7.3Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated. Upon
request by the Company, each Participant shall execute any agreement evidencing
such transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions. All rights with
respect to Restricted Stock granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant.


7.4Other Restrictions. The Committee may impose such other restrictions on any
shares of Restricted Stock granted hereunder as it may deem advisable,
including, without limitation, restrictions under applicable Federal securities
law and under any blue sky or state securities laws applicable to such shares,
and may legend the certificates representing the Restricted Stock to give
appropriate notice of such restrictions.



13

--------------------------------------------------------------------------------




7.5Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 7.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares. Participants may, if the Committee so
determines, be credited with dividends paid with respect to shares of Common
Stock underlying a Restricted Stock Award in a manner determined by the
Committee in its sole discretion, provided that payment of such dividends
complies with or qualifies for an exemption under Section 409A of the Code. The
Committee may apply any restrictions to the dividends that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends, including cash, shares of Stock or Restricted Stock.
However, in the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 5.3, then any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant is entitled by reason of the Participant’s Restricted Stock Award
shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.


7.6Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Award and set forth in the Award Agreement,
the effect of a Participant’s termination of Service on his or her Restricted
Stock Award shall be as follows:


(a)Death or Disability. If the Participant’s Service is terminated by reason of
the death or Disability of the Participant during the Restriction Period, the
restrictions applicable to the shares of Restricted Stock pursuant to Section
7.3 shall terminate automatically with respect to all such shares.


(b)Other Termination of Service. If the Participant’s Service terminates during
the Restriction Period for any reason except death or Disability, any shares of
Restricted Stock still subject to restrictions pursuant to Section 7.3 at the
date of such termination shall be forfeited and automatically reacquired by the
Company; provided, however, that, in the event of an involuntary termination of
the Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of any or all such shares and/or add such new restrictions
to such shares of Restricted Stock as it deems appropriate.


SECTION 8.
RESTRICTED STOCK UNITS



8.1Grant of Restricted Stock Units. Subject to the provisions of Sections 1.3, 3
and 5, Awards of Restricted Stock Units may be granted to Participants at any
time and from time to time as shall be determined by the Committee, including,
without limitation, upon the attainment of one or more Performance Goals as
described in Section 9.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3 through
9.5. Restricted Stock Unit Awards shall be evidenced by Award Agreements
specifying the number of Restricted Stock Units subject to the Award, in such
form as the Committee shall from time to time establish. No Restricted Stock
Unit Award or purported Restricted Stock Unit Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Restricted Stock Units may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
terms and conditions set forth in Sections 8.2 through 8.7 below.


8.2Purchase Price. No monetary payment (other than applicable Tax-Related Items
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit.

14

--------------------------------------------------------------------------------




8.3Vesting. Restricted Stock Units may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.


8.4Voting, Dividend Equivalent Rights and Distributions. Participants shall have
no voting rights with respect to shares of Stock represented by Restricted Stock
Units until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). Participants may, if the Committee so determines, be
credited with dividend equivalents paid with respect to shares of Common Stock
underlying a Restricted Stock Unit Award in a manner determined by the Committee
in its sole discretion, provided that payment of such dividend equivalents
complies with or qualifies for an exemption under Section 409A of the Code. The
Committee may apply any restrictions to the dividend equivalents that the
Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividend equivalents, including cash, shares of
Stock or Restricted Stock Units. In the event of a dividend or distribution paid
in shares of Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 5.3, appropriate adjustments
shall be made in the Participant’s Restricted Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Award, and all such new, substituted or additional
securities or other property shall be immediately subject to the same Vesting
Conditions as are applicable to the Award.


8.5Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Unit Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on his or her
Restricted Stock Unit Award shall be as follows:


(a)Death or Disability. If the Participant’s Service is terminated by reason of
the death or Disability of the Participant during the vesting period, the
Vesting Conditions applicable to the Restricted Stock Units pursuant to Section
8.3 shall terminate automatically with respect to all such Restricted Stock
Units.


(b)Other Termination of Service. If the Participant’s Service terminates during
the vesting period for any reason except death or Disability, any Restricted
Stock Units still subject to Vesting Conditions pursuant to Section 8.3 at the
date of such termination shall be forfeited; provided, however, that, in the
event of an involuntary termination of the Participant’s Service, the Committee,
in its sole discretion, may waive the Vesting Conditions of any or all such
Restricted Stock Units and/or add such new Vesting Conditions to such Restricted
Stock Units as it deems appropriate.


8.6Settlement of Awards. The Company shall issue to a Participant on the date on
which Restricted Stock Units subject to the Participant’s Restricted Stock Unit
Award vest or on such other date determined by the Committee, in its discretion,
and set forth in the Award Agreement one (1) share of Stock (and/or any other
new, substituted or additional securities or other property pursuant to an
adjustment described in Section 8.4) for each Restricted Stock Unit then
becoming vested or otherwise to be settled on such date, subject to the
withholding of applicable Tax-Related Items. Notwithstanding the foregoing, if
permitted by the Committee and set forth in the Award Agreement, the Participant
may elect in accordance with terms specified in the Award Agreement to defer
receipt of all or any portion of the shares of Stock or other property otherwise
issuable to the Participant pursuant to this Section. Any deferral election made
pursuant to the terms of this Section 8.6 shall be made by giving notice in a
manner and within the time prescribed by the Company and in compliance with
Section 409A of the Code.



15

--------------------------------------------------------------------------------




8.7Nontransferability of Restricted Stock Unit Awards. Prior to the issuance of
shares of Stock in settlement of a Restricted Stock Unit Award, the Award shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.


SECTION 9.
PERFORMANCE SHARES AND PERFORMANCE UNITS



9.1Grant of Performance Shares or Performance Units. Subject to the provisions
of Sections 1.3, 3 and 5, the Committee, at any time and from time to time, may
grant Awards of Performance Shares or Performance Units to such Participants and
in such amounts, as it shall determine. Each grant of a Performance Share or
Performance Unit Award shall be evidenced by an Award Agreement that shall
specify the number of Performance Shares or Performance Units subject thereto,
the value of each Performance Share or Performance Unit, the Performance Goals
and Performance Period applicable to the Award, and the other terms, conditions
and restrictions of the Award as the Committee shall determine. No Performance
Share or Performance Unit Award or purported Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Performance Share or Performance Unit Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the terms and conditions set forth in Sections 9.2
through 9.10 below.


9.2Value of Performance Shares and Performance Units. Unless otherwise provided
by the Committee in granting an Award, each Performance Share shall have an
initial value equal to the Fair Market Value of one (1) share of Stock, subject
to adjustment as provided in Section 5.3, on the effective date of grant of the
Performance Share, and each Performance Unit shall have an initial value of one
hundred dollars ($100). The final amount payable to the Participant in
settlement of a Performance Share or Performance Unit will depend on the extent
to which Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.


9.3Establishment of Performance Goals and Performance Period. The Committee, in
its discretion, shall establish in writing the Performance Period and
Performance Goal(s) applicable to each Performance Share or Performance Unit
Award. Unless otherwise permitted in compliance with the requirements under
Section 162(m) with respect to “performance-based compensation” and to the
extent the Performance Share or Performance Unit Award is intended to be
“performance-based compensation,” the Committee shall establish the Performance
Goal(s) applicable to each Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain. Such Performance Goal(s), when measured at the end of the Performance
Period, shall determine the ultimate value of the Award to be paid to the
Participant. To the extent the Performance Share or Performance Unit Award is
intended to be “performance-based compensation,” the Performance Goals, once
established, shall not be changed during the Performance Period. The Company
shall notify each Participant granted a Performance Share or Performance Unit
Award of the terms of such Award, including the Performance Period and
applicable Performance Goals.


9.4Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect one or more Performance Measures of business or financial
performance. Performance Measures shall have the same meanings as used in the
Company’s financial statements, or if such terms are not used in the Company’s
financial statements, they shall have the meaning applied pursuant to generally
accepted accounting principles, or as used generally in the Company’s industry.
Performance Targets may include a minimum, maximum, target level and
intermediate levels of performance, with the ultimate value of a Performance
Share or Performance Unit Award determined by the level attained during the
applicable Performance Period. A Performance Target may be stated as an absolute
value or as a value determined relative to a standard selected by the Committee.
Performance Measures and/or Performance Goals shall be calculated with respect
to the Company and each Subsidiary Corporation consolidated therewith for
financial reporting purposes or such division or other business unit thereof as
may be selected by the Committee.

16

--------------------------------------------------------------------------------




For purposes of the Plan, the Performance Measures applicable to an Award shall
be calculated in accordance with generally accepted accounting principles, but
prior to the accrual or payment of any Performance Share or Performance Unit
Award for the same Performance Period. Notwithstanding the foregoing and to the
extent permitted by Section 162(m) with respect to Awards intended to be
“performance-based compensation,” the Committee will appropriately make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows, unless the terms of an Award provide for
different types of adjustments: (1) to exclude restructuring and/or other
nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the
effects of changes to generally accepted accounting principles; (4) to exclude
the effects of any statutory adjustments to corporate tax rates; (5) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (6) to exclude the dilutive effects of acquisitions or
joint ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock-based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles and (12) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item.


9.5Determination of Value of Performance Shares and Performance Units. As soon
as practicable following the completion of the Performance Period for each
Performance Share and Performance Unit Award, the Committee shall certify in
writing the extent to which the applicable Performance Goals have been attained
and the resulting final value of the Award earned by the Participant and to be
paid upon its settlement in accordance with the terms of the Award Agreement.
The Committee shall have no discretion to increase the value of an Award payable
upon its settlement in excess of the amount called for by the terms of the Award
Agreement on the basis of the degree of attainment of the Performance Goals as
certified by the Committee. However, notwithstanding the attainment of any
Performance Goal, if permitted under a Participant’s Award Agreement evidencing
a Performance Share or Performance Unit Award, the Committee shall have the
discretion, on the basis of such criteria as may be established by the
Committee, to reduce some or all of the value of an Award that would otherwise
be paid upon its settlement. No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Award. As soon as
practicable following the Committee’s certification, the Company shall notify
the Participant of the determination of the Committee.



17

--------------------------------------------------------------------------------




9.6Dividend Equivalents. Participants may, if the Committee so determines, be
credited with dividends or dividend equivalents paid with respect to shares of
Common Stock underlying a Performance Share or Performance Unit Award in a
manner determined by the Committee in its sole discretion, provided that payment
of such dividends or dividend equivalents complies with or qualifies for an
exemption under Section 409A of the Code. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividend equivalents, including cash, shares of Stock, Performance
Shares or Performance Units.


9.7Form and Timing of Payment. Payment of the ultimate value of a Performance
Share or Performance Unit Award earned by a Participant as determined following
the completion of the applicable Performance Period pursuant to Sections 9.5 and
9.6 may be made in cash, shares of Stock, or a combination thereof as determined
by the Committee. Payments in shares of Stock shall be determined by (i) the
Fair Market Value of a share of Stock on the last day of such Performance
Period, (ii) the average Fair Market Value of a share of Stock over the first
thirty (30) days of such Performance Period or (iii) in such other manner as
determined by the Committee in advance of or within the first ninety (90) days
of the Performance Period. Payment may be made in a lump sum or installments as
prescribed by the Committee and set forth in the Award Agreement. If any payment
is to be made on a deferred basis, the Committee may, but shall not be obligated
to, provide for the payment of Dividend Equivalents or interest during the
deferral period. Any payment made on a deferred basis shall be made in a manner
and within the time prescribed by the Committee and in compliance with Section
409A of the Code.


9.8Restrictions Applicable to Payment in Shares. Shares of Stock issued in
payment of any Performance Share or Performance Unit Award may be fully vested
and freely transferable shares or may be shares of Restricted Stock subject to
Vesting Conditions as provided in Section 7.3. Any such shares of Restricted
Stock shall be evidenced by an Award Agreement and shall be subject to the terms
and conditions set forth in Sections 7.3 through 7.6 above.


9.9Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Performance Share or Performance Unit Award and set forth in
the Award Agreement, the effect of a Participant’s termination of Service on his
or her Performance Share or Performance Unit Award shall be as follows:


(a)Death, Disability or Retirement. If the Participant’s Service is terminated
by reason of the death, Disability or Retirement of the Participant while he or
she is the holder of a Performance Share or Performance Unit Award but before
the completion of the applicable Performance Period, the value of the
Participant’s Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 9.7.


(b)Other Termination of Service. If the Participant’s Service terminates for any
reason except death, Disability or Retirement before the completion of the
Performance Period applicable to a Performance Share or Performance Unit Award
held by such Participant, such Award shall be forfeited in its entirety;
provided, however, that in the event of an involuntary termination of the
Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award and provide for
payment of such Award or portion thereof on the same basis as if the
Participant’s Service had terminated by reason of Retirement.


9.10Nontransferability. Prior to settlement in accordance with the provisions of
the Plan, no Performance Share or Performance Unit may be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
All rights with respect to a Performance Share or Performance Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

18

--------------------------------------------------------------------------------




SECTION 10.
OTHER STOCK-BASED AWARDS



Other Stock-Based Awards valued in whole or in part by reference to, or
otherwise based on, Stock, including the appreciation in value thereof may be
granted either alone or in addition to Stock Awards. Subject to the provisions
of the Plan, the Committee will have sole and complete authority to determine
the persons to whom and the time or times at which such Other Stock-Based Awards
will be granted, the number of shares of Stock (or the cash equivalent thereof)
to be granted pursuant to such Other Stock-Based Awards and all other terms and
conditions of such Other Stock-Based Awards.


SECTION 11.
CHANGE IN CONTROL



11.1Effect of Change in Control. In the event of a Change in Control of the
Company as defined in Section 11.3 below, the surviving, continuing, successor,
or purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), shall either assume all outstanding Awards or
substitute new Awards having an equivalent value for such outstanding Awards. In
the event the Acquiring Corporation elects not to assume or substitute for such
outstanding Awards, and provided that the Participant’s Service has not
terminated prior to the effective date of the Change in Control (unless, the
Participant’s Service terminated within three (3) months prior to the effective
date of the Change in Control or, with respect to Performance Shares or
Performance Units, the Participant’s Service terminated by reason of the death,
Disability or Retirement of the Participant), all unexercisable, unvested or
unpaid portions of such outstanding Awards shall become, in accordance with this
Section 11.1 and Section 11.2 below, immediately exercisable and vested in full
immediately prior to the effective date of the Change in Control and immediately
payable, as applicable, within ten (10) days following the effective date of the
Change in Control. For purposes of the preceding sentence, the value of
Performance Shares and Performance Units shall be determined and paid based upon
the greater of (i) the extent to which the applicable Performance Goals have
been attained during the Performance Period up to the effective date of the
Change in Control or (ii) the pre-established 100% of target level with respect
to each Performance Target comprising the applicable Performance Goals.


Any Options which are neither assumed or substituted for by the Acquiring
Corporation nor exercised as of the date of the Change in Control shall
terminate as of the effective date of the Change in Control.


11.2Acceleration of Vesting upon a Change in Control. Notwithstanding the
provisions of Section 11.1 above, and provided that the Participant’s Service
has not terminated prior to the effective date of the Change in Control (unless,
the Participant’s Service terminated within three (3) months prior to the
effective date of the Change in Control or, with respect to Performance Shares
or Performance Units, the Participant’s Service terminated by reason of the
death, Disability or Retirement of the Participant), the exercisability, vesting
and payment of any outstanding Award shall be accelerated effective as of the
effective date of a Change in Control, and any outstanding Option, to the extent
unexercised and exercisable on the date of a Participant’s termination of
Continuous Service following the Change in Control, shall remain exercisable by
the Participant (or the Participant’s guardian or legal representative) for at
least six (6) months (or such longer period of time as specified in the Award
Agreement) after the date of the Participant’s termination of Continuous
Service, but in any event no later than the Option Expiration Date.

19

--------------------------------------------------------------------------------




11.3Definition. A “Change in Control” means the effective date of any one of the
following events but only to the extent that such change in control transaction
is a change in the ownership or effective control the Company or a change in the
ownership of a substantial portion of the assets of the Company as defined in
the regulations promulgated under Section 409A of the Code:


(a)    an acquisition, consolidation, or merger of the Company with or into any
other corporation or corporations, unless the stockholders of the Company
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the surviving or acquiring corporation or corporations;
or


(b)    the sale, exchange, or transfer of all or substantially all of the assets
of the Company to a transferee other than a corporation or partnership
controlled by the Company or the stockholders of the Company; or


(c)    a transaction or series of related transactions in which stock of the
Company representing more than thirty percent (30%) of the outstanding voting
power of the Company is sold, exchanged, or transferred to any single person or
affiliated persons leading to a change of a majority of the members of the
Board.
The Board shall have final authority to determine, in accordance with Section
409A of the Code, whether multiple transactions are related and the exact date
on which a Change in Control has been deemed to have occurred under subsections
(a), (b), and (c) above.


SECTION 12.
REQUIREMENTS OF LAW



12.1Compliance with Securities Law. The granting of Awards and the issuance of
shares of Stock pursuant to any Award shall be subject to compliance with all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies, securities exchanges or market systems as may be
required. In addition, no Option may be exercised unless (a) a registration
statement under the Securities Act shall at the time of exercise of the Option
be in effect with respect to the shares issuable upon exercise of the Option or
(b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the issuance of any Stock, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.


12.2Governing Law. The Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of California.


SECTION 13.
TAX WITHHOLDING



Each Participating Company shall have the authority and right to deduct or
withhold or require a Participant to remit to the Participating Company, an
amount sufficient to satisfy Tax-Related Items with respect to any taxable event
concerning a Participant arising as a result of the Plan or to take such other
action as may be necessary in the opinion of the appropriate Participating
Company, to satisfy withholding obligations for the payment of Tax-Related
Items, including but not limited to (i) withholding from the Participant’s wages
or other cash compensation; (ii) withholding from the proceeds for the sale of
shares of Stock underlying the Award either through a voluntary sale or a
mandatory sale arranged by the Company on the Participant’s behalf; or (iii) in
the Committee’s sole discretion and in satisfaction of the foregoing requirement
withhold shares of Stock otherwise issuable under an Award (or allow the return
of shares of Stock) having a Fair Market Value equal to the sums required to be
withheld. To avoid negative accounting treatment, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award or which may be repurchased from the Participant of such Award in

20

--------------------------------------------------------------------------------




order to satisfy the Participant’s Tax-Related Items liabilities with respect to
the issuance, vesting, exercise or payment of the Award may be limited to the
number of shares of Stock which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates or other applicable minimum
withholding rates. No shares of Stock shall be delivered hereunder to any
Participant or other person until the Participant or such other person has made
arrangements acceptable to the Company for the satisfaction of the Tax-Related
Items withholdings obligations with respect to any taxable event concerning the
Grantee or such other person arising as a result of the Plan.
SECTION 14.
AMENDMENT AND TERMINATION OF PLAN

14.1Amendment and Termination of Plan. The Committee at any time may terminate,
and from time to time, may amend, the Plan; provided, however, that no such
amendment may be made without approval of the stockholders of the Company to the
extent that the Committee deems such stockholder approval to be necessary or
advisable for compliance with applicable tax and securities laws or other
regulatory requirements, including the requirements of any stock exchange or
market system on which the Stock is then listed.


14.2Effect of Amendment or Termination. No termination or amendment of the Plan
shall affect any then outstanding Award unless expressly provided by the
Committee. In any event, no termination or amendment of the Plan shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the consent of the Participant, unless such termination or amendment is
necessary to comply with any applicable law, regulation or rule.


SECTION 15.
MISCELLANEOUS PROVISIONS



15.1Beneficiary Designation. Each Participant may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of such Participant’s
death before he or she receives any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to his or her spouse, or if none, the
Participant’s children in equal shares, or if none, the Participant’s estate.


15.2Rights as an Employee, Consultant or Director. No individual, even though
eligible pursuant to Section 3, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director, or interfere
with or limit in any way the right of a Participating Company to terminate the
Participant’s Service at any time.

21

--------------------------------------------------------------------------------




15.3Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares covered by an Award until the date of the issuance of
a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 5.3 or another provision of the Plan.


15.4Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.


15.5Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan shall be unfunded obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974. No
Participating Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations. The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.


15.6Indemnification. In addition to such other rights of indemnification as they
may have as members of the Committee or officers or employees of the
Participating Company Group, members of the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.


15.7Compliance With Section 409A of the Code. The Plan and all Awards made
hereunder shall be interpreted, construed and operated to reflect the intent of
the Company that all aspects of the Plan and the Awards shall be interpreted
either to be exempt from the provisions of Section 409A of the Code or, to the
extent subject to Section 409A of the Code, comply with Section 409A of the Code
and any regulations and other guidance thereunder. This Plan may be amended at
any time, without the consent of any party, to avoid the application of Section
409A of the Code in a particular circumstance or that is necessary or desirable
to satisfy any of the requirements under Section 409A of the Code, but the
Company shall not be under any obligation to make any such amendment.

22

--------------------------------------------------------------------------------




Anything in this Plan to the contrary notwithstanding, if an Award constitutes
an item of deferred compensation under Section 409A of the Code and becomes
payable by reason of a Participant’s termination of employment or service with
the Board shall not be made to the Participant unless the Participant’s
termination of employment or service with the Board constitutes a “separation
from service” (within the meaning of Section 409A of the Code and any the
regulations or other guidance thereunder). In addition, no such payment or
distribution shall be made to the Participant prior to the earlier of (a) the
expiration of the six-month period measured from the date of the Participant’s
separation from service or (b) the date of the Participant’s death, if the
Participant is deemed at the time of such separation from service to be a
“specified employee” (within the meaning of Section 409A of the Code and any the
regulations or other guidance thereunder) and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A of the Code and any the regulations or other guidance
thereunder. Except as provided in an Award Agreement, all payments which had
been delayed pursuant to the immediately preceding sentence shall be paid to the
Participant in a lump sum upon expiration of such six-month period (or, if
earlier, upon the Participant’s death).


15.8Non-Exempt Employees. If an Option is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option will not be first exercisable for any shares of Stock until
at least six (6) months following the date of grant of the Option (although the
Award may vest prior to such date). Consistent with the provisions of the Worker
Economic Opportunity Act, (i) if such non-exempt employee dies or suffers a
Disability, (ii) upon a corporate transaction in which such Option is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s retirement (as such term may be defined in the Participant’s
Award Agreement in another agreement between the Participant and the Company,
or, if no such definition, in accordance with the Company’s then current
employment policies and guidelines), the vested portion of any Options may be
exercised earlier than six months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option will be exempt
from his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Award will be exempt from the employee’s
regular rate of pay, the provisions of this Section 15.8 will apply to all
Awards and are hereby incorporated by reference into such Award Agreements.


15.9Compliance with Section 16(b). With respect to Participants who are
Insiders, all transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3. All transactions under the Plan involving
Insiders are subject to such conditions, regardless of whether the conditions
are expressly set forth in the Plan. Any provision of the Plan that is contrary
to a condition of Rule 16b-3 shall not apply to such Insiders.


15.10Electronic Delivery. Any reference herein to a written agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet.


15.11Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Committee may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Committee
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Stock or other
cash or property upon the occurrence of cause.



23